Case: 1:14-cv-00979-SJD Doc #: 20 Filed: 08/23/21 Page: 1 of 2 PAGEID #: 124

 

United States District Court
Southern District of Ohio

www.cohsd.uscourts.gov

Richard W. Nagel, Clerk of Court

Potter Stewart U.S. Courthouse Joseph P. Kinneary U.S. Courthouse Walter H. Rice Federal Building and
U.S. Courthouse
400 East Fifth Street 85 Marconi Boulevard 200 West Second Street
Cincinnati, OH 45202 Columbus, OH 43215 Dayton, OH 45402
513-564-7500 614-719-3000 937-512-1400

August 23, 2021

William Douglas Haman, Esq.
Law Office of Douglas Haman
P.O. Box 14328

1821 Walker St.

Cincinnati, Ohio 45202

Lego Demolition, LLC

c/o Mitch Stevenson (Registered Agent)
8662 Hampton Bay PI.

Mason, OH 45040

Mitch Stevenson
8662 Hampton Bay PI.
Mason, OH 45040

In re: CSX Transportation, Inc. v. Lego Demolition, LLC & Mitch G. Stevenson
Case No.: 1:14-CV-00979

Dear Attorney William D. Haman, Lego Demolition and Mr. Mitch Stevenson:
I have been contacted by Judge Susan Dlott who presided over the above-mentioned case.

Judge Dlott informed me that it has been brought to her attention that while she presided
over the case, she owned stock in CSX Transportation, Inc. Her ownership of stock neither
affected nor impacted her decisions in this case. However, her stock ownership would have
Case: 1:14-cv-00979-SJD Doc #: 20 Filed: 08/23/21 Page: 2 of 2 PAGEID #: 125

Page 2 of 2

required recusal under the Code of Conduct for United States Judges, and thus, Judge Dlott
directed that I notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after a
judge has participated in a case:

[A] judge should disclose to the parties that facts bearing on
disqualification as soon as those facts are learned, even though
that may occur after entry of the decision. The parties may
then determine what relief they may seek and a court (without
the disqualified judge) will decide the legal consequence, if
any, arising from the participation of the disqualified judge

in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a judgment
was entered in a district court by a judge, and it is later learned that the judge was disqualified.”

With Advisory Opinion 71 in mind, you are invited to respond to Judge Dlott’s disclosure
of aconflict in this case. Should you wish to respond, please submit a response on or before
September 10, 2021. Any response will be considered by another judge of this court without the

participation of Judge Dlott.

Sincerely,

Al lng rak

Richard W. Nagel
Clerk of Court
